Exhibit 10.2

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), AND SUCH NOTE MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER
THE ACT AND THE RULES AND REGULATIONS THEREUNDER AND SUCH APPLICABLE STATE
SECURITIES LAWS.

 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE IN THE
MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN SUBORDINATION AGREEMENT (THE
“SUBORDINATION AGREEMENT”) BY AND AMONG XPLORE TECHNOLOGIES CORP. (THE “PARENT”)
AND XPLORE TECHNOLOGIES CORPORATION OF AMERICA (THE “SUBSIDIARY, COLLECTIVELY
WITH THE PARENT, THE “BORROWERS”), THE HOLDER, AND SILICON VALLEY BANK (THE
“SENIOR LENDER”), TO THE INDEBTEDNESS (INCLUDING INTEREST) OWED BY THE BORROWERS
PURSUANT TO THAT CERTAIN LOAN AND SECURITY AGREEMENT DATED AS OF SEPTEMBER 15,
2005 (THE “LOAN AGREEMENT”), BY AND AMONG THE SUBSIDIARY AND THE SENIOR LENDER,
AS SUCH LOAN AGREEMENT HAS BEEN AND HEREAFTER MAY BE AMENDED, SUPPLEMENTED,
RESTATED OR OTHERWISE MODIFIED FROM TIME TO TIME.

 

SECURED SUBORDINATED PROMISSORY NOTE

 

$[                ]

 

February 27, 2009

 

FOR VALUE RECEIVED, the undersigned, Xplore Technologies Corp., a Delaware
corporation, (the “Parent”) and Xplore Technologies Corporation of America, a
Delaware corporation and a wholly-owned subsidiary of the Parent (the
“Subsidiary” and collectively with the Parent, the “Borrowers”), promises to pay
to [INSERT NAME OF HOLDER] (the “Holder”), the principal sum of
[                      ] DOLLARS ($[                ]) with interest on the
unpaid balance from the date hereof, at the rate of 10% per annum on the unpaid
principal amount, in lawful money of the United States of America or as
otherwise provided in Section 3 hereof, at [INSERT ADDRESS OF HOLDER], or at
such other place as the Holder may designate in writing. This Note is one of the
secured subordinated promissory notes (collectively, the “Notes”) referred to
in, and purchased pursuant to, the Note Purchase Agreement dated February 27,
2009, as amended from time to time, among the Borrowers and the Purchasers named
therein (the “Note Purchase Agreement”) and evidences a borrowing from the
Holder by the Borrowers under the Note Purchase Agreement.  The obligations of
the Borrowers under this Note are secured as provided in the Note Purchase
Agreement and the Loan Documents.

 

1.                                    Maturity Date.  The principal of this
Note, together will all unpaid interest and any other fees or expenses otherwise
due and owed to the Holder under the Note Purchase Agreement, shall be due and
payable on December 31, 2010 (the

 

--------------------------------------------------------------------------------


 

“Maturity Date”). The Borrowers may prepay the Note in whole or in part, at any
time prior to the Maturity Date, without penalty.

 

2.                                    Pro-Rata Payment.                        
If the Borrowers are not able to pay to the holders of the Notes the full
amounts due at any time when payments under the Notes become due and payable by
the Borrowers, either on the Maturity Date or upon the occurrence of an Event of
Default, or upon prepayment at the option of the Borrowers, the holders of the
Notes shall share ratably in any distribution of the Borrowers pro rata in
proportion to the respective principal amounts of each such holder’s Notes and
pari passu with the holders of the Fall 2008 Notes.

 

3.                                    Payment of Interest.

 


(A)                                  INTEREST ON THE UNPAID PRINCIPAL AMOUNT OF
THIS NOTE SHALL BE DUE AND PAYABLE QUARTERLY ON MARCH 31, JUNE 30, SEPTEMBER 30
AND DECEMBER 31 OF EACH CALENDAR YEAR THE NOTE IS OUTSTANDING COMMENCING ON
MARCH 31, 2009 AND ENDING WITH A FINAL QUARTERLY INTEREST PAYMENT ON THE
MATURITY DATE IN CASH OR, AT THE OPTION OF THE PARENT, IN SHARES OF THE PARENT’S
COMMON STOCK AT 75% OF THE THEN CURRENT MARKET PRICE OF SUCH COMMON STOCK ON THE
INTEREST PAYMENT DATE. FOR PURPOSES HEREOF, THE TERM THEN CURRENT MARKET PRICE
MEANS THE VOLUME WEIGHTED AVERAGE TRADING PRICE, AS TRADED ON THE OTC BULLETIN
BOARD, FOR THE FIVE (5) TRADING DAYS PRIOR TO THE APPLICABLE INTEREST PAYMENT
DATE.


 


(B)                                 ALL COMPUTATIONS OF INTEREST PAYABLE
HEREUNDER SHALL BE MADE ON THE BASIS OF THE ACTUAL NUMBER OF DAYS IN THE PERIOD
FOR WHICH SUCH INTEREST IS PAYABLE AND A YEAR OF 365 OR 366 DAYS, AS APPLICABLE.


 


(C)                                  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
NOTE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, INTEREST SHALL BE DUE AND
PAYABLE ON ANY OVERDUE INSTALLMENT OF PRINCIPAL OR INTEREST ON THIS NOTE
(INCLUDING AMOUNTS DUE AND UNPAID UPON ANY ACCELERATION OF THIS NOTE) AT A RATE
EQUAL TO THE LESSER OF (I) FOURTEEN PERCENT (14%) AND (II) THE MAXIMUM RATE
PERMITTED BY APPLICABLE LAW (THE “MAXIMUM RATE”).


 

4.                                    Event of Default; Remedies.  Upon the
occurrence and during the continuance of an Event of Default, this Note may be
accelerated in the manner described in the Note Purchase Agreement and the
Holder and the Agent shall have all of the rights and remedies provided in the
Note Purchase Agreement and the Loan Documents.

 

5.                                    Waiver of Certain Rights.  Subject to any
applicable notice periods, all parties to this Note, including Borrowers and any
sureties, endorsers, or guarantors, hereby waive protest, presentment, notice of
dishonor, and notice of acceleration of maturity and agree to continue to remain
bound for the payment of principal, interest and all other sums due under this
Note notwithstanding any change or changes by way of release, surrender,
exchange, modification or substitution of any security for this Note or by way
of any extension or extensions of time for the payment of principal and
interest; and all such parties waive all and every kind of notice of such change
or changes and agree that the same may be without notice or consent of any of
them.

 

2

--------------------------------------------------------------------------------


 

6.                                    Enforcement.  The Holder may enforce this
Note as described in the Note Purchase Agreement.

 

7.                                    Subordination.  Repayment of this Note
shall be subordinated to the extent and in the manner set forth in the
Subordination Agreement.

 

8.                                    Security.  This Note is entitled to the
benefits, granted to the Agent on behalf of the Purchasers, set forth in the
Security Agreement.

 

9.                                    Priority.  The right of repayment of
principal and interest on this Note shall rank pari passu with the right of
repayment of principal and interest on the Fall 2008 Notes.

 

10.                              Definitions.  Capitalized terms used herein and
not otherwise defined shall have the meanings ascribed to such terms in the Note
Purchase Agreement.

 

11.                              Miscellaneous.  The following general
provisions apply:

 


(A)                                  THIS NOTE, AND THE OBLIGATIONS AND RIGHTS
OF THE BORROWERS AND THE HOLDER HEREUNDER, SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF THE BORROWERS, THE HOLDER, AND THEIR RESPECTIVE HEIRS, PERSONAL
REPRESENTATIVES, SUCCESSORS AND ASSIGNS.


 


(B)                                 ALL NOTICES, REQUESTS, CONSENTS AND DEMANDS
HEREUNDER SHALL BE MADE IN WRITING IN THE MANNER DESCRIBED IN THE NOTE PURCHASE
AGREEMENT.


 


(C)                                  WHENEVER POSSIBLE, EACH PROVISION OF THIS
NOTE WILL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS NOTE IS HELD TO BE INVALID, ILLEGAL
OR UNENFORCEABLE IN ANY RESPECT UNDER ANY APPLICABLE LAW OR RULE IN ANY
JURISDICTION, SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY WILL NOT AFFECT
ANY OTHER PROVISION OR ANY OTHER JURISDICTION, BUT THIS NOTE WILL BE REFORMED,
CONSTRUED AND ENFORCED IN SUCH JURISDICTION TO THE GREATEST EXTENT POSSIBLE TO
CARRY OUT THE INTENTIONS OF THE PARTIES HERETO.


 


(D)                                 THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAWS OF
THE STATE OF NEW YORK.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY CONSENTS
TO THE (NON-EXCLUSIVE) JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND
OF ANY FEDERAL COURT LOCATED THEREIN IN CONNECTION WITH ANY SUIT, ACTION OR
OTHER PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE AND WAIVES ANY
OBJECTION TO VENUE IN THE STATE OF NEW YORK.


 


(E)                                  SUBJECT TO THE SUBORDINATION AGREEMENT,
RECOURSE UNDER THIS NOTE SHALL BE SOLELY AS PROVIDED IN THE NOTE PURCHASE
AGREEMENT AND THE LOAN DOCUMENTS AND IN NO EVENT TO THE OFFICERS, DIRECTORS OR
SHAREHOLDERS OF THE BORROWERS.


 


(F)                                    NO PROVISION IN THIS NOTE, OR IN ANY
INSTRUMENT OR ANY OTHER DOCUMENT EVIDENCING THE OBLIGATIONS HEREUNDER, EXECUTED
BY THE BORROWERS OR ANY GUARANTOR, ENDORSER OR OTHER PARTY NOW OR HEREAFTER
BECOMING LIABLE FOR PAYMENT OF THIS NOTE, SHALL REQUIRE THE PAYMENT OR PERMIT
THE COLLECTION OF INTEREST IN EXCESS OF THE

 

3

--------------------------------------------------------------------------------


 


MAXIMUM RATE.  IF ANY EXCESS OF INTEREST IN SUCH RESPECT IS PROVIDED FOR HEREIN
OR IN ANY SUCH INSTRUMENT, OR OTHER DOCUMENT, THE PROVISIONS OF THIS PARAGRAPH
SHALL GOVERN, AND NEITHER OF THE BORROWERS NOR ANY GUARANTOR, ENDORSER OR OTHER
PARTY SHALL BE OBLIGATED TO PAY THE AMOUNT OF SUCH INTEREST TO THE EXTENT THAT
IT IS IN EXCESS OF THE MAXIMUM RATE.  THE INTENTION OF THE BORROWERS AND THE
HOLDER BEING TO CONFORM STRICTLY TO ANY APPLICABLE FEDERAL OR STATE USURY LAWS
NOW IN FORCE, ALL PROMISSORY NOTES, INSTRUMENTS AND OTHER DOCUMENTS EXECUTED BY
THE BORROWERS OR ANY GUARANTOR, ENDORSER OR OTHER PARTY EVIDENCING THE
OBLIGATIONS UNDER THIS NOTE SHALL BE HELD SUBJECT TO REDUCTION TO THE AMOUNT
ALLOWED UNDER SAID USURY LAWS AS NOW OR HEREAFTER CONSTRUED BY THE COURTS HAVING
JURISDICTION.


 


(G)                                 REFERENCE IS HEREBY MADE TO
SECTION 11.18(B) OF THE NOTE PURCHASE AGREEMENT THAT AUTHORIZES THE HOLDERS OF
THE NOTES HOLDING AT LEAST 51% OF THE AGGREGATE PRINCIPAL AMOUNT OF THE NOTES
THEN OUTSTANDING TO TAKE ACTION ON BEHALF OF ALL THE HOLDERS OF THE NOTES.


 

Signature on the following page

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Borrower has caused this instrument to be executed in
its corporate name by a duly authorized officer, by order of its Board of
Directors as of the day and year first above written.

 

 

 

XPLORE TECHNOLOGIES CORP.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

XPLORE TECHNOLOGIES
CORPORATION OF AMERICA

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------